Name: Commission Regulation (EEC) No 3135/78 of 28 December 1978 on the fixing of the levy on olives and olive oil production residues
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  processed agricultural produce;  Europe;  EU finance
 Date Published: nan

 Avis juridique important|31978R3135Commission Regulation (EEC) No 3135/78 of 28 December 1978 on the fixing of the levy on olives and olive oil production residues Official Journal L 370 , 30/12/1978 P. 0070 - 0071 Finnish special edition: Chapter 3 Volume 10 P. 0159 Greek special edition: Chapter 03 Volume 23 P. 0245 Swedish special edition: Chapter 3 Volume 10 P. 0159 Spanish special edition: Chapter 03 Volume 15 P. 0109 Portuguese special edition Chapter 03 Volume 15 P. 0109 COMMISSION REGULATION (EEC) No 3135/78 of 28 December 1978 on the fixing of the levy on olives and olive oil production residues THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1562/78 (2), and in particular Article 17 (5) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), and in particular Article 6 (5) thereof, Whereas it is specified in Article 17 of Regulation No 136/66/EEC that the import levy on olives to be used for the production of oil is to be calculated from the levy on olive oil ; whereas the levy to be charged may not be less than an amount equal to 8 % of the value of the imported product ; whereas this value must be fixed at a standard rate based on the world market price of olives for the production of oil; Whereas the levies applicable on oilcakes and other residues containing olive oil must be determined on the basis of their normal oil content, which should be fixed at a flat-rate amount, and the necessity to take precautions against practices which could disturb the olive oil market; Whereas, as regards importations of products wholly obtained in Greece and directly transported from Greece to the Community, Article 6 of Regulation (EEC) No 2749/78 provides for the adoption of the necessary provisions for the application of levies on olives to be used for the production of oil and on oilcakes and other residues ; whereas a levy system on such imports analogous to the general system referred to above should be established; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Import levies on: - olives falling within subheading 07.01 N II and 07.03 A II of the Common Customs Tariff, and - products falling within subheadings 23.04 A II and 15.17 B I of the Common Customs Tariff shall be fixed by the Commission on the same dates and shall be applicable during the same period as those laid down for the levy applicable on untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff. Article 2 1. The levy applicable on olives as referred to in Article 1, on importation from third countries, or on importation of olives not entirely produced in Greece or not directly transported from Greece to the Community, shall on 100 kilograms be equal as appropriate to the levy specified in Article 14 of Regulation No 136/66/EEC or to the minimum levy specified in Article 16 of that Regulation applicable on 22 kilograms of untreated olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff. However, the levy may not be less than 1 770 u.a./100 kilograms. 2. On importation of olives as referred to in Article 1 harvested in Greece and directly transported from Greece to the Community the levy applicable on 100 kilograms shall be equal as appropriate to the levy specified in Article 3 of Regulation (EEC) No 2749/78 or the minimum levy specified in Article 5 of that Regulation applicable on 22 kilograms of untreated olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff. Article 3 1. The levy applicable on 100 kilograms of products shall be equal: - for products falling within subheading 15.17 B I a) of the Common Customs Tariff, to the levy specified in Article 14 of Regulation No 136/66/EEC or to the minimum levy specified in Article 16 of that Regulation applicable on 50 kilograms of untreated olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff, - for products falling within subheading 15.17 B I b) of the Common Customs Tariff, to the levy specified in Article 14 of Regulation No 136/66/EEC or to the minimum levy specified in Article 16 of that Regulation applicable on 80 kilograms of (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 185, 7.7.1978, p. 1. (3)OJ No L 331, 28.11.1978, p. 1. untreated olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff, - for products falling within subheading 23.04 A II of the Common Customs Tariff, to the levy specified in Article 14 of Regulation No 136/66/EEC or to the minimum levy specified in Article 16 of that Regulation applicable on 8 kilograms of untreated olive oil falling within subheading 15.07 A I c) of the Common Customs Tariff. 2. If the abovementioned products have not been wholly obtained in Greece or have not been directly transported from Greece to the Community the levy shall be calculated in accordance with the provisions of that paragraph. Article 4 The levy on the importation of products falling within subheadings 23.04 A II and 15.17 B I of the Common Customs Tariff wholly obtained in Greece and transported directly from that country to the Community shall on 100 kilograms be equal: - for products falling within subheading 15.17 B I a) of the Common Customs Tariff, to the levy specified in Article 3 of Regulation (EEC) No 2749/78 or to the minimum levy specified in Article 5 of that Regulation applicable on 50 kilograms of untreated olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff, - for products falling within subheading 15.17 B I b) of the Common Customs Tariff, to the levy specified in Article 3 of Regulation (EEC) No 2749/78 or to the minimum levy specified in Article 5 of that Regulation applicable on 80 kilograms of untreated olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff, - for products falling within subheading 23.04 A II of the Common Customs Tariff, to the levy specified in Article 3 of Regulation (EEC) No 2749/78 or to the minimum levy specified in Article 5 of that Regulation applicable to 8 kilograms of untreated olive oil falling within subheading 15.07 A I c) of the Common Customs Tariff. Article 5 This Regulation shall enter into force on 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1978. For the Commission Finn GUNDELACH Vice-President